DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spero (U.S. Pub. 2012/0206050 A1, already of record).
Regarding claim 1, Spero teaches an illumination system for monitoring and illuminating an operating region (Abstract, paragraph [0054], illuminating/lighting device; paragraph [0316], monitoring, medical application), the system comprising: 
               at least one light assembly comprising at least one illumination source configured to selectively direct a light emission in a portion of the operating region (paragraphs [0054], [0057], “a preferred embodiment of the invention is a lighting fixture comprised of many light sources which can be separately aimed and powered so as to illuminate areas or objects in a room or outdoors in a most correct, efficient and comfortable manner”.); 
               at least one imager configured to capture image data in a field of view in the operating region (paragraph [0056], “The lighting fixture is equipped with a "smart" camera (similar to a cell phone's processor controlled digital camera) which inputs data on the lighting, occupants and current conditions within the room.”);
                a controller in communication with the light assembly and the imager (paragraph [0059], controller), wherein the controller is configured to: 
                      process image data captured in the field of view (paragraph [0196], “The detector pixels 197 can then be used to obtain images of the room which the controller 195 can assess as furniture, equipment or occupants. Pattern recognition methods known in the art, including neural networks, can provide a generalized stored application library of usages to the controller or the controller is an artificial intelligence controller and can learn the actual room usage with time.”);
                      identify a plurality of objects detected in the image data based on an object library (paragraphs [0196], [0246], “Outputs from the CCD arrays are analyzed by appropriate computational means employing trained pattern recognition technologies, to classify, identify or locate the contents.”); 
                      track a location of each of the plurality of objects (paragraphs [0060], [0196], [0198], “Advanced robotic vision techniques including object segmentation and selective-attention modeling ... will aid in identifying various room objects and the lighting program 7A will associate with their location the visual tasks and recommended lighting characteristics.”); and 
                       store the location of each of the objects (Storing data on computer is inherent.).
Regarding claim 2, Spero teaches wherein the controller is further configured to: determine an identity of a plurality of persons in the operating region (paragraph [0246], “A further capability of the digital lighting fixture using image recognition methodology known in the art that it can recognize the individuals and provide personal preference lighting conditions or determine the optimal lighting parameters as required by their age.”).
Regarding claim 4, Spero teaches wherein the controller is further configured to: track a distance traveled by one or more of the objects in the operating region (paragraphs [0245], “Natural light sources or light sources on the luminaire firing at known timings and chromacity can be used with the sensors 429 and logical controller 428 to determine distances, movement, reflectance, surface colors and other information about the surroundings during set up and in real time.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spero, as applied to claim 2 above, and in view of Osadchy et al (U.S. Pub. 2011/0026781 A1).
Regarding claim 3, Spero remains as applied to claim 2 above. However, Spero does not explicitly teach wherein the controller is further configured to: determine whether the plurality of persons are authorized personnel based the identity of each of the plurality of persons.
Osadchy et al, in the same field of endeavor, teaches wherein the controller is further configured to: determine whether the plurality of persons are authorized personnel based the identity of each of the plurality of persons (paragraphs [0192], [0195], “The door control unit stores a list of representations of faces of persons authorized to enter the controlled area. A camera unit obtains images of persons approaching the controlled area. If a person is identified as an authorized personnel, the doors are opened automatically without touching any buttons which allows fast access and, in the case of an operation room, doesn't damage sterilization”.). As Osadchy et al is combined with Spero, e.g., introducing the feature of the authorization control to the persons, one would obtain the claimed features. Since Spero has the required hardware/computer for the additional function, the implementation of the combination may be done by adding/modifying the relevant software components. The rationale o the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Spero and Osadchy et al, wherein the controller is further configured to: determine whether the plurality of persons are authorized personnel based the identity of each of the plurality of persons.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spero, as applied to claims 1 and 4 above, and in view of Lim et al (U.S. Pub. 2010/0172545 A1).
Regarding claim 5, Spero remains as applied to claim 4 above. However, Spero does not explicitly teach wherein distance is tracked based on an accumulated motion of the one or more objects based on an accumulated motion of the one or more of the objects identified in the operating region.
Lim et al, in the same field of endeavor, teaches wherein distance is tracked based on an accumulated motion of the one or more objects based on an accumulated motion of the one or more of the objects identified in the operating region (paragraph [0031], “The tracking engine 125 coupled to the digital signal processor 122 compares successive image frames from the pixel array 128 to determine the movement of image features between frames.” Paragraph [0048], continuous tracking. Paragraph [0059], “ tracking movements of an object 178 within a global positioning environment”.). As Lim et al is combined with Spero, e.g., computing the accumulated motion of the one or more objects, one would obtain the claimed features. Since Spero has the required hardware/computer for the additional function, the implementation of the combination may be done by adding/modifying the relevant software components. The rationale o the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Spero and Lim et al to obtain the claimed feature.
Regarding claim 6, the combination of Spero and Lim et al would suggest the system according to claim 5, wherein the controller is further configured to identify high motion objects based on an extent of the accumulated motion (Lim et al: paragraph [0059], “the optical navigation device 102 may track a movement parameter to track speed, direction, location, or another movement parameter of a person, vehicle, or other traveling object.” The speed of each object would show which objects are high motion objects.).
Regarding claim 7, the combination of Spero and Lim et al would suggest the system according to claim 1, wherein the controller is further configured to: track a relative motion of two or more tracked objects of the plurality of objects identified in the image data (Lim et al: paragraph [0059], “For example, the optical navigation device 102 may track movements of an automobile relative to the ground by imaging the ground.”). The rationale of the combination for claim 5 above is incorporated herein.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spero, as applied to claim 1 above, and in view of Sivan (U.S. Pub. 2019/0182415 A1). 
Regarding claim 8, Spero remains as applied to claim 1 above. However, Spero does not explicitly teach wherein the controller is further configured to: identify a line of sight of at least one person in the image data and control the at least one lighting assembly to illuminate a portion of the line of sight at a predetermined distance from the at least one person.
Sivan, in the same field of endeavor, teaches to identify a line of sight of at least one person in the image data (Abstract, head pose and gaze detection; also see paragraph [0279]). As Sivan is combined with Spero, one may obtain the claimed features, including to control the at least one lighting assembly to illuminate a portion of the line of sight at a predetermined distance from the at least one person. A combination may be implemented by detecting/ identifying a line of sight of at least one person in the image data as in Sivan and illuminating a portion of the line of sight prescribed distance as in Spero (see paragraph [0151]). The rationale o the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Spero and Sivan to obtain the claimed feature.
Regarding claim 9, the combination of Spero and Sivan would suggest the system according to claim 8, wherein the line of sight is identified in the image data based on a location of the person in the operating region and an orientation of a head of the person (Sivan: Abstract, head pose and gaze detection; also see paragraph [0279]).
Regarding claim 10, the combination of Spero and Sivan would suggest the system according to claim 1, wherein the controller is further configured to: identify an intersection between a line of sight of at least one person and at least one additional object of the plurality of objects or an area identified in the image data (Sivan: Fig. 14 and related description, the intersection of line of sight 44, and object 141). The rationale of the combination for claim 8 above is incorporated herein.
Regarding claim 11, the combination of Spero and Sivan would suggest the system according to claim 10, wherein the controller is further configured to: control the lighting assembly to illuminate the intersection between the line of sight and the at least one additional object (Sivan: Fig. 14 and related description, the intersection of line of sight 44, and object 141. Spero: Paragraph [0060], “In a similar fashion to how a preprogrammed moving head stage light follows the performer about the stage the FAML logical controller will automatically locate the person in the room and provide locally the lighting needed for the performance of visual tasks.”).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spero, as applied to claim 1 above, and in view of Siminoff (U.S. Pub. 2018/0341835 A1). 
Regarding claim 12, Spero remains as applied to claim 1 above. However, Spero does not explicitly teach wherein the controller is further configured to: access object information identifying associated objects preapproved for use in the operating region.
Siminoff, in the same field of endeavor, teachers wherein the controller is further configured to: access object information identifying associated objects preapproved for use in the operating region (paragraph [0019], “Another embodiment of the first aspect further comprises transmitting a request to the client device to determine if the person is authorized based on the composite facial image”). As Siminoff is combined with Spero, one may obtain the claimed features. The rationale o the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Spero and Siminoff to obtain the claimed feature.
Regarding claim 13, the combination of Spero and Sivan would suggest the system according to claim 12, wherein the controller is further configured to: compare the identified objects to the preapproved objects; and based on the comparison, identify unexpected objects in the library that are not preapproved (Siminoff: paragraph [0019], “Another embodiment of the first aspect further comprises transmitting a request to the client device to determine if the person is authorized based on the composite facial image, and in response to the transmitting, receiving a response to the request, wherein if the person is authorized, adding the person to a database of authorized persons, and if the person is not authorized, adding the person to a database of suspicious persons.”).
Regarding claim 14, the combination of Spero and Sivan would suggest the system according to claim 1, wherein the controller is further configured to: detect unidentified objects in the image data that are not included in the object library (Siminoff: paragraph [0225], unidentified persons). The rationale of the combination for claim 12 above is incorporated herein.
Regarding claim 15, the combination of Spero and Sivan would suggest the system according to claim 14, wherein the controller is further configured to: in response to detecting the unidentified objects, record teaching image data including representative characteristics of the unidentified objects, wherein the controller is configured to process the teaching image data and attribute identities to the unidentified objects (Siminoff: paragraph [0225], unidentified persons. Recording the unidentified persons as suspicious persons.).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spero, and in view of Blau (U.S. Pub. 2011/0019884 A1).
Regarding claim 16, Spero teaches an illumination system for monitoring and illuminating an operating region (Abstract, paragraph [0054], illuminating/lighting device; paragraph [0316], monitoring, medical application), comprising: 
              at least one light assembly comprising an illumination source configured to selectively direct a light emission in a portion of the operating region (paragraphs [0054], [0057], “a preferred embodiment of the invention is a lighting fixture comprised of many light sources which can be separately aimed and powered so as to illuminate areas or objects in a room or outdoors in a most correct, efficient and comfortable manner”.); 
              at least one imager configured to capture image data in a field of view in the operating region (paragraph [0056], “The lighting fixture is equipped with a "smart" camera (similar to a cell phone's processor controlled digital camera) which inputs data on the lighting, occupants and current conditions within the room.”); 
              a controller in communication with the light assembly and the imager (paragraph [0059], controller), wherein the controller is configured to: 
                      process image data captured in the field of view (paragraph [0196], “The detector pixels 197 can then be used to obtain images of the room which the controller 195 can assess as furniture, equipment or occupants. Pattern recognition methods known in the art, including neural networks, can provide a generalized stored application library of usages to the controller or the controller is an artificial intelligence controller and can learn the actual room usage with time.”); 
                     identify a plurality of objects detected in the image data based on an object library and access object information for the plurality of objects (paragraphs [0196], [0198], [0246], “Outputs from the CCD arrays are analyzed by appropriate computational means employing trained pattern recognition technologies, to classify, identify or locate the contents.” “Advanced robotic vision techniques including object segmentation and selective-attention modeling ... will aid in identifying various room objects and the lighting program 7A will associate with their location the visual tasks and recommended lighting characteristics.”). 
However, Spero does not explicitly teach to complete a balance determination of each of the plurality of objects over a period of time, wherein the balance determination identifies a disposal, storage, or implant location of each of the objects.
Blau, in the same field of endeavor, teaches to complete a balance determination of each of the plurality of objects over a period of time, wherein the balance determination identifies a disposal, storage, or implant location of each of the objects (paragraphs [0065], [0067], “However, a 3D illustration could provide additional information showing that a screw may actually have perforated the bone. For example, FIG. 3 illustrates how 3D imagery may expose a problem with screw positioning that is not apparent with conventional 2D imaging.” “The individual fragments of bone are aligned in their normal anatomical position (i.e., reduced) so that separated parts can grow together again. It is necessary that the parts remain relatively stable with respect to each other over an extended period of time to allow for healing.”). As Siminoff is combined with Spero, one may obtain the claimed features. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Spero and Blau to obtain the claimed feature.
Regarding claim 17, the combination of Spero and Blau would suggest the
system according to claim 16, wherein the balance determination compares the objects identified in the image data to assigned locations identified in the object information, and the controller is further configured to: identify an imbalance based on the balance determination, wherein the imbalance comprises an indication that one of the objects is not positioned in the assigned location associated with the object (Blau : paragraphs [0065], [0067], “However, a 3D illustration could provide additional information showing that a screw may actually have perforated the bone. For example, FIG. 3 illustrates how 3D imagery may expose a problem with screw positioning that is not apparent with conventional 2D imaging.” “The individual fragments of bone are aligned in their normal anatomical position (i.e., reduced) so that separated parts can grow together again. It is necessary that the parts remain relatively stable with respect to each other over an extended period of time to allow for healing.”).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spero, and in view of Siminoff. 
Regarding claim 18, Spero teaches an Illumination apparatus configured to illuminate an operating region (Abstract, paragraph [0054], illuminating/lighting device; paragraph [0316], monitoring, medical application), the apparatus comprising: 
              at least one light assembly comprising at least one illumination source configured to selectively direct at least one light emission in a portion of the operating region (paragraphs [0054], [0057], “a preferred embodiment of the invention is a lighting fixture comprised of many light sources which can be separately aimed and powered so as to illuminate areas or objects in a room or outdoors in a most correct, efficient and comfortable manner”.); 
              at least one imager configured to capture image data in a field of view in the operating region (paragraph [0056], “The lighting fixture is equipped with a "smart" camera (similar to a cell phone's processor controlled digital camera) which inputs data on the lighting, occupants and current conditions within the room.”); 
              a controller in communication with the light assembly and the imager (paragraph [0059], controller), wherein the controller is configured to: 
                      process image data captured in the field of view (paragraph [0196], “The detector pixels 197 can then be used to obtain images of the room which the controller 195 can assess as furniture, equipment or occupants. Pattern recognition methods known in the art, including neural networks, can provide a generalized stored application library of usages to the controller or the controller is an artificial intelligence controller and can learn the actual room usage with time.”); 
                     identify a plurality of objects detected in the image data based on an object library and access object information for the plurality of objects (paragraphs [0196], [01908], [0246], “Outputs from the CCD arrays are analyzed by appropriate computational means employing trained pattern recognition technologies, to classify, identify or locate the contents.” “Advanced robotic vision techniques including object segmentation and selective-attention modeling ... will aid in identifying various room objects and the lighting program 7A will associate with their location the visual tasks and recommended lighting characteristics.”). 
However, Spero does not explicitly teach wherein the object data identifies the plurality of objects as associated objects preapproved for use in the operating region; compare the identified objects to the associated objects identified in the object information; based on the comparison, identify an unexpected object in the library that is not identified as preapproved based on the object data; and in response to the identification of the unexpected object, illuminate the unexpected object with the at least one light emission.
    Siminoff, in the same field of endeavor, teachers wherein the object data identifies the plurality of objects as associated objects preapproved for use in the operating region; compare the identified objects to the associated objects identified in the object information; based on the comparison, identify an unexpected object in the library that is not identified as preapproved based on the object data (paragraph [0019], “Another embodiment of the first aspect further comprises transmitting a request to the client device to determine if the person is authorized based on the composite facial image, and in response to the transmitting, receiving a response to the request, wherein if the person is authorized, adding the person to a database of authorized persons, and if the person is not authorized, adding the person to a database of suspicious persons.”). As Siminoff is combined with Spero, one may obtain the claimed features, including to, in response to the identification of the unexpected object, illuminate the unexpected object with the at least one light emission (see Spero: Paragraph [0060], “In a similar fashion to how a preprogrammed moving head stage light follows the performer about the stage the FAML logical controller will automatically locate the person in the room and provide locally the lighting needed for the performance of visual tasks.”). The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatuses as shown in Spero and Siminoff to obtain the claimed feature.
Regarding claim 19, the combination of Spero and Siminoff would suggest the system according to claim 18, wherein the at least one illumination source comprises a plurality of illumination sources configured to illuminate objects in the operating region in a first emission having first color and second emission having a second color, wherein the first emission is projected into the operating region and illuminates a target area and the second emission is directed to and illuminates the unexpected object (Spero: paragraphs [0059]-[0060], “When people enter the room, immediately general room lighting is turned on and following that, specific task lighting is provided and adjusted to the right level and color based on where they are in the room and what they are doing.” “In a similar fashion to how a preprogrammed moving head stage light follows the performer about the stage the FAML logical controller will automatically locate the person in the room and provide locally the lighting needed for the performance of visual tasks.” Siminoff:  paragraph [0019], detecting un-authorized persons or suspicious persons.)
Regarding claim 20, the combination of Spero and Siminoff would suggest the
system according to claim 18, wherein the controller is further configured to: detect unidentified objects in the image data that are not included in the object library (Siminoff: paragraph [0225], unidentified persons).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613